Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “RS1 and RS2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, alternatively RS1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, alternatively, RS2 denotes XS, where XS1 denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “RS1 and RS2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene”, and the claim also recites “alternatively RS1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms” and “alternatively, RS2 denotes XS” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “XS1 denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4 C atoms” (emphasis added); the scope of the protection sought is not clear, since there is antecedent basis for “the latter four 

Claim 1 is rejected as being vague and indefinite when it recites “RL1 and RL2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group are optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy or alkoxyalkyl of 2 to 7 C atoms wherein one —CH2— group may be replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene,
alternatively RL1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, or fluorinated alkenyl having 2 to 7 C atoms, alternatively, RL2 denotes XL, where
XL denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4, and YL1 and YL2, independently of one another, denote H or F” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “RL1 and RL2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group are optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy or alkoxyalkyl of 2 to 7 C atoms wherein one —CH2— group may be replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-L1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, or fluorinated alkenyl having 2 to 7 C atoms” and “alternatively, RL2 denotes XL”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 is rejected as being vague and indefinite when it recites “XL denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4” (emphasis added); the scope of the protection sought is not clear, since the antecedent basis for “the latter four groups” is not readily apparent. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 1 is rejected as being vague and indefinite when it recites “wherein the aromatic ring is optionally further substituted by an alkyl group” (emphasis added); the scope of the protection sought is not clear, since the antecedent basis for “the aromatic ring” is not readily apparent. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 2 is rejected as being vague and indefinite when it recites “wherein the parameters have the respective meanings given under formula T above” (emphasis S1, RS2, YS1, and YS2 have the same meanings as for the compound of formula T in claim 1. 

Claims 2 and 7 are rejected as being vague and indefinite when they each recite “wherein the one or more of the aromatic rings are optionally be substituted by an alkyl group” (emphasis added); the scope of the protection sought is not clear, since the antecedent basis for “the aromatic ring” is not readily apparent. Claims 2 and 7 each fail to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.  

Claim 4 is rejected as being vague and indefinite when it recites “wherein the parameters have the respective meanings given under formula L in claim 1 (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “parameters”. Claim 4 fails to particularly point out and distinctly claim that the substituents RL1, RL2, YL1, and YL2 have the same meanings as for the compound of formula L in claim 1. 

Claim 4 is rejected as being vague and indefinite when it recites “wherein the aromatic ring is optionally substituted by an alkyl group” (emphasis added); the scope of the protection sought is not clear, since the antecedent basis for “the aromatic ring” is 

Claim 8 is rejected as being vague and indefinite when it recites “one or more of the aromatic rings is optionally substituted by an alkyl group” (emphasis added); the scope of the protection sought is not clear, since the antecedent basis for “the aromatic ring” is not readily apparent. Claim 8 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 15 is rejected as being vague and indefinite when it recites “an optionally, with one or more additional mesogenic compounds” (emphasis added); the scope of the protection sought by “additional” is not clear since there is insufficient antecedent basis for “mesogenic compounds”. Claim 15 fails to particularly point out and distinctly claim the process for the preparation of liquid crystal medium.

Claim 18 is rejected as being vague and indefinite when it recites each of “for RS1 and RS2 the options for the optional replacement of the -CH2- groups”, and “for RL1 and RL2 the options for the optional replacement of the -CH2- groups” (emphasis added); the scope of the protection sought is not clear. The phrase makes no sense. Claim 18 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 18 is rejected as being vague and indefinite when it recites “the optional substitutions for the aromatic rings in formula T are” and “the optional substitutions for the aromatic ring in formula L are” (emphasis added); the scope of the protection sought is not clear since the antecedent basis of each recitation of “aromatic rings” is not readily apparent. Claim 18 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 19 is rejected as being vague and indefinite when it recites each of “for RS1 the options for the optional replacement of the -CH2- groups” and “the optional substitutions for the aromatic rings in formulae T-1 and T-2 are” (emphasis added); the scope of the protection sought is not clear. The phrase makes no sense. Claim 19 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 19 is rejected as being vague and indefinite when it recites “the optional substitutions for the aromatic rings in formulae T-1 and T-2 are” (emphasis added); the scope of the protection sought is not clear since the antecedent basis of “aromatic rings” is not readily apparent. Claim 19 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

Claim 20 is rejected as being vague and indefinite when it recites “RL is alkyl, alkoxy, alkenyl or alkenyloxy and the options for the optional replacement of the -CH2- groups” (emphasis added); the scope of the protection sought is not clear. The phrase 

Claim 20 is rejected as being vague and indefinite when it recites “wherein at least one of the aromatic for L-1 or L-2 are optionally substituted” (emphasis added); the scope of the protection sought is not clear since the antecedent basis of “ the aromatic” is not readily apparent. Claim 20 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal medium.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manabe et al. (U.S. Patent No. 11,168,255). 

    PNG
    media_image1.png
    116
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    347
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    108
    367
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    126
    370
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    157
    372
    media_image5.png
    Greyscale
(column 67, line 13+; also see: T-1-1 (column 124, line 40+), T-1-2 (column 125, line 25+), T-1-4 (column 126, line 46+), T-1-1 (column 124, line 40), and further compounds in column 128, line 28+) with the compounds of the present formulae L as represented therein by 
    PNG
    media_image6.png
    93
    384
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    93
    410
    media_image7.png
    Greyscale
 (column 74, line 20+). In fact, the following Examples therein 
    PNG
    media_image8.png
    457
    420
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    448
    436
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    426
    426
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    410
    435
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    393
    426
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    455
    433
    media_image13.png
    Greyscale
expressly illustrates the combination of at least one compound inclusive of the compound of the present formula T as represented therein by PUS-3-T and PUS-3-F, at least one compound inclusive of the compound of the present formula L as represented therein by CLP-V-1 and CLP-3-T, at least one compound inclusive of the compound of the present formula II as represented III as represented therein by PPGU-3-F, and at least one compound inclusive of the compound of the present formula IV as represented therein by CC-3-V and CC-3-V1.
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being obvious over Manabe et al. (U.S. Patent No. 11,168,255).	
Please refer to preceding paragraph 23 for the more specific teachings of Manabe et al., which discloses a liquid crystal medium, the corresponding method of preparation thereof said liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a liquid crystal display device. Manabe et al. expressly illustrates a liquid crystal medium comprises a combination of compounds inclusive of the compounds of the present formulae T, L, II, III, and IV in Examples 1, 2 and 4-7. Although chiral dopants (see Table E, column 88, line 35+) are taught as preferably utilized in the inventive mixtures, they are not expressly illustrated in the aforementioned examples, they are well known in the liquid crystal art, and are indeed generally taught therein as indicated.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include dopants in the liquid crystal medium of Manabe et al., as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: formula Ia in U.S. Patent No. 8,394,293 is within the scope of the present formula T.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722